 142DECISIONSOF NATIONALDuquesne Electric and Manufacturing CompanyandMelanieR. Casey. Case 6-CA-6931June 28, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 27, 1974, Administrative Law JudgeBenjamin B. Lipton issued the attached decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2 andconclusions I of the Administrative Law Judge, asclarified, and to adopt his recommended Order, asmodified herein.AMENDED CONCLUSION OF LAWDelete the Administrative Law Judge's Conclusionof Law 3 and substitute the following:"3.By dischargingMelanie R. Casey, DebbieHart, and Sharon McGoughey on June 6, 1973, forengaging in protected concerted activities for theirmutual aid and protection, Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act."iWe find merit in Respondent's exceptions to the Administrative LawJudge's refusal,suasponte,to admit into evidence copies of decisions madeby a referee of the Pennsylvania Bureau of Unemployment Security that thethree clericals had quit theirJobs,and the statement by employee Devine,who is not a party,on her application for unemployment benefits that shehad quit herjob The decision of a state unemployment compensation agencymay be judicially noticed CfTheSunCompanyof SanBernardino,Califor-nia,105 N LRB515, 521,Nashville Corporation and A vco Manufacturing Cor-poration,94 NLRB 1567,1569 Such decisions,however,are not controllingSupreme Dyeing &FinishingCorp and Valley Maid Co ,Inc.147 NLRB 1094,1095, in IAccordN LR B v Tennessee Packers,Inc, FrostyMornDiv, 339F 2d 203 (C A 6, 1964),N L R B v PacificIntermountainExpress Company,ei at,228 F 2d170 (C A 8,1955)We have considered those decisions of thestate agency in this proceeding,but they are insufficient to overcome theother factors relied on by the Administrative Law Judge to find a violation2Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandardDry Wall Products,Inc,91NLRB 544,enfd 188 F 2d362 (C A 3,1951)We have carefully examined the recordand find no basis for reversing his credibility findings3The Administrative Law Judge found that Respondent's conduct violat-ed Sec 8(a)(3) as well as Sec 8(a)(1) of the ActWe have found herein thatthe discharges violated Sec 8(a)(1) and have ordered full reinstatement andbackpay for the dischargees Under these circumstances,and as the policiesof the Act will be fully effectuated by our remedial order herein,we find itunnecessary to decide whether Respondent's conduct also violated Sec8(a)(3) of the ActLABOR RELATIONS BOARDORDER4Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modified,and hereby orders that Respondent, Duquesne Elec-tric and Manufacturing Company, Pittsburgh, Penn-sylvania, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as modified herein:1.Delete paragraph 1(b) from the AdministrativeLaw Judge's Order and reletter l(c) as I(b).2.Substitute the attached notice for the notice at-tached to the Administrative Law Judge's Decision.4 Subsequent to the transfer of this proceeding to the Board the ChargingParty requested that the Board cease all deliberation on her behalf andindicated that she has made no effort to secure employment,and that she hasno desire to return to work for Respondent The question of backpay,if any,and the reinstatement desires of the Charging Party will be considered whencompliance with our Order is undertaken However, a request to withdrawthe charge will not be granted in view of the rights of other employeesinvolved in this proceeding and the need to effectuate the policies of the ActAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice; and we intend tocarry out the Order of the Board, and abide by thefollowing:WE WILL NOT terminate you or otherwise takereprisal against you because you engage in con-certed activities for your mutual aid and benefitof a protected nature under the National LaborRelations Act.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed employees in the National La-bor Relations Act, which are as follows:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represent-ative of their own choosingTo act together for collective bargaining orother mutual aid or protection212 NLRB No. 8 DUQUESNE ELECTRIC143To refuse to do any or all of these things.Since it has been found that we unlawfullydischarged Melanie R. Casey, Debbie Hart, andSharon McGoughey, WE WILL offer them backtheir regular jobs or, if those jobs no longer exist,we will give them substantially equivalent jobswithout prejudice to their seniority, or otherrights and privileges; and WE WILL pay them forthe earnings they lost because of the discrimina-tion against them, plus 6-percent interest.DUQUESNE ELECTRICAND MANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Administrative Law Judge: The pro-ceeding herein was tried beforeme onJanuary 16 and 17,1974,' in Pittsburgh, Pennsylvania, upon a complaint byGeneral Counsel 2 alleging that Respondent discharged Me-lanieR. Casey, Debbie Hart, and Sharon McGoughey,thereby independently violating Section 8(a)(1) and (3) ofthe Act. In its answer, Respondent denies the alleged viola-tions. Briefs submitted by General Counsel and Respondenthave been duly considered.Upon the entire record, and upon my careful observationof the demeanor of thewitnesses, I make the following:FINDINGS OF FACTIJURISDICTIONRespondent maintains a plant and principal office inPittsburgh, Pennsylvania, where it is engaged in the manu-iAll dates are in1973,unless otherwise specified2 The original charge was filed and served by registered mail on August27, and an amended charge was similarly served on November 7 The com-plamt issuedon November 9.facture and nonretail sale of electrical equipment. Duringthe year precedingissuanceof the complaint, Respondenthad a direct inflow and a direct outflow in interstate com-merce, in each instance, valued in excess of $50,000. Re-spondent admits, and I find, that it is engaged in commercewithin the meaning of the Act.IILABOR ORGANIZATIONInternationalUnion of Electrical,Radio and MachineWorkers, Local 643,AFL-CIO-CLC, hereincalled theUnion,has represented under contract Respondent's pro-duction and maintenance employees,excluding office cleri-calemployees,and is herein found to be a labororganization within the meaningof the Act.III. THE UNFAIR LABOR PRACTICESA. Essential Issues1.The principalissueiswhether on June 6 Respondentexplicitly or constructively discharged Casey, Hart, andMcGoughey, office clerical employees, because they en-gaged in protected concerted activities, or, as contrarilycontended by Respondent, whether they permanently re-signed from their employment at such time. In substantialpart, the question is presented in terms of directly conflict-ing testimony requiring the resolution of credibility.2.As clarified at the hearing, General Counsel furtherallegesthat, even if it is assumed that the three clericals werenot discharged but had resigned, they were discriminatorilydenied reemployment, upon their subsequent "uncondition-al" applications for vacant positions, because of their unionand concerted activities.B. The Concerted and Union Activities-to June 6During the material events, Respondent employed fouroffice clerical employees. They were excluded from the con-tract unit of about 35 production and maintenance employ-ees represented by the Union. Melanie Casey was hired inJanuary 1969 as receptionist and later, in addition to suchduty, became "basically" the secretary to Robert J. Casey,chairman of the board and sole stockholder of Respondent.3Debbie Hart was hired in September 1972 and performedaccounting and payroll functions essentially as secretary toJohn C. Hess, the secretary-treasurer. Connie Devine, hiredAugust 1971, was in charge of filing; she also assisted RoyNeer, company president, and to alesserextent RobertBrenza, vice president in charge of engineering. Sharon Mc-Gouchey was hired in July 1972 and performedgeneralsecretarial duties. In addition, to an extent, the assignedduties of each clerical and certain common office work wereshared by all four of these employees.Melanie in 1969 was hired by a female office manager.However, it appears that no actual or acting office managerwas employed for a lengthy period preceding May 1973.3In April 1973, the son of Robert J Casey married Melanie Casey.Respondent's requestin its brief that the complaint be dismissedin its entire-ty on the ground that the issue involved an intrafamilydispute is denied aswithout substancein fact or law. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuestions which arose concerning matters of supervision ofthe office clericals were relayed by Melanie to and fromChairman Casey and the other clericals. Beginning in lateDecember 1972, all the clericals discussed among them-selves various dissatisfactions, including the office managersituation and pay raises. In April, they had described theircomplaints to Clyde Giegel, vice president for sales, whosuggested to them that they organize their problems and goin together to see Casey. In May, President Neer removedMcGoughey from her secretarial duties and permanentlyreassigned her to perform expediting work; e.g., telephoningRespondent's suppliers to expedite deliveries. As a resultMcGoughey's secretarial functions were distributed amongthe remaining three clericals. And McGoughey complainedto the others that she had been employed to do secretarialwork and would tend to lose her skills by reason of the newassignment. This event precipitated a mutual decision of theclericals to delegate Melanie to present certain grievances toCasey. Such problems included the McGoughey reassign-ment, pay raises, replacement of old typewriters which wereoccasionally defective, and the request that Melanie be giv-en the job of office manager-so that someone in authoritycould be present among the clericals to give them promptsupervisory decisions. On May 29, Melanie approached Ca-sey in his office, described in detail the various concerns ofthe clericals,supra,and requested or recommended certainremedies. Casey remarked that the requests did not soundunreasonable and asked Melanie to type up a memo. Shewent back to her desk, typed a quick note listing the re-quests,made a copy for the girls which she gave to Mc-Goughey, and returned to Casey about an hour later withthe memo, as follows:May 29, 1973Inter-OfficeMemo To RJCRef:Meeting of this date1. I would like the power to hire and fire the girls.2. I would like the power to review the girls every 6months from their anniversary date and give raisesor criticism. In this way, we would be giving raisesin dabbles throughout the year instead of all at oncein a large lump sum.It would be explained to the girls that not only wouldtheir work be taken into consideration, but also theirattendance and attitude.In this way they would know exactly where theystand and it would also be an incentive for them toconcentrate all of their efforts toward their work.3. I want Sharon to continue working as a regularoffice girl, doing the dictation and typing that shewas hired to do.Ifwe need a girl to handle this work for Walt andFrank, I suggest that we hire a high school girl towork part time to handle this load (sic) by doing thiswe would pay her minimum wage, give no benefits,and when she was not busy she could cut plates, etc.This girl could also be trained on other jobs, so incase of an opening she could step into the job, com-pletely trained.4.Memo re R. Neer not telling anyone where he isgoing or at least when he expects to return.5. I would like a substantial increase in salary.6. I would also like to have a new typewriter forSharon's office, we have already put more moneyinto it than it is worth. I feel by keeping it we arethrowing good money after bad.Casey took the memo, read it "thoroughly," and told Mela-nie to see him on Friday, June 1, for his response. Heundertook on the same day to obtain from Hess the employ-ment data and previous pay raises for each of the clericals.This information he notated in handwriting at the bottomof the memo 4 On May 31, the four clericals visited theUnion's office, described their problems to a union repre-sentative, and signed authorization cards. On June 1, whenMelanie returned to his office, Casey told her he had beenoccupied with business and personal matters, had notreached a decision, and asked her to come back to him thenext week.The various complaints and requests of the four clericalswere fully described in her verbal discussions with Casey onMay 29. The subjects of McGoughey's reassignment, peri-odic wage reviews, replacement of old typewriters, and theappointment of an office manager were, as I find, directlyrelated to the clericals' conditions of employment. Respon-dent argues in its brief that the attempt of the clericals tohave Melanie installed as office manager, with power tohire, fire, and award wage increases, constituted an unpro-tected activity in seeking to bring about a change in themanagerialhierarchy. The argument lacks merit.5 At thisjuncture at least, the clericals were merely presenting a re-quest for the appointment of Melanie as a supervisor to avacant position, and not applying economic pressure onRespondent. Even assuming that they threatened or actuat-ed economic power in furtherance of such an object, thequestion of the Act's protection is determined under thefollowing settled standards of the Board:Each case must turn on its facts. Where, as here, suchfacts establish that the identity and capability of thesupervisor involved has a direct impact on the employ-ees' own job interests and on their performance of thework they are hired to do, they are legitimately con-cerned with his identity. Therefore, strike or other con-certed action which evidences the employees' concernis no less protected than any other strike which employ-ees may undertake in pursuit of a mutual interest in theimprovement of'their conditions of employment.'In the circumstances present,I find the filling of thepositionof office manager, andthe identity and capability of the4 Casey's notations indicate that Melanie was then earning $6,000 per year,since July 1972, and the other clericals were receiving $350 or $375 permonth5I find as clearly distinguishable Respondent's citation ofRetail ClerksUnion, Local 770, Retail Clerks International Association, AFL-CIO,208NLRB No 54, where the Board found that an employee has no protectedright to engage in activities designed "solely"for the purpose of influencingorbproducing changes in the management hierarchy.Plastilite Corporation,153 NLRB 180, 182 (and cases discussed therein),enfd 375 F 2d 243 (C A 8, 1967)See also,e.g,Cubit Systems Corporation,194 NLRB 622 DUQUESNE ELECTRIC145individual appointed to such supervisory role, would havea direct impact on the legitimate job interests of the fourclericals. It is manifest that, in their approaches to Respon-dent on May 29 and the continuation thereof on June 6,described below, they were engaged in concerted activitiesfor their mutual aid and protection within the express lan-guage of Section 7 of the Act.C The Events of June 6The detailed versions given by Melanie Casey and Deb-bie Hart are fairly consistent-to the effect that the fourclericals were, or believed they were, discharged. ChairmanCasey's testimony is in direct conflict-to the effect thatthey had "quit." Connie Devine did not testify. SharonMcGoughey, who was called by Respondent as an adversewitness, was not questioned concerning these events. Inview of the background and surrounding facts, and my closeobservation of the witnesses, I am strongly persuaded tocredit the testimony of (Melanie) Casey and Hart.On Wednesday, June 6, about 8:15 a.m , Melanie enteredCasey's office Hart testified that, during this time, she wasinMcGoughey's office, directly across the hall; that Casey'sdoors were open; and that she heard the conversation be-tween Casey and Melanie. I describe in substance the ac-count given by HartAsked by Melanie whether he had looked over the re-quests, Casey replied, "I have and I haven't." Melanie re-marked she did not understand. At that point, Casey stated:"I own the Company. I don't owe you any explanations. Ifyou don't like the way I run things around here, then youcan get the hell out." Thereupon Casey called out-"Shar-on, Debbie, Connie, come in here." Hart and McGougheycame into Casey's office; Devine had not yet arrived atwork. Casey pointed in turn to Hart and McGoughey andtold each of them "if you don't like the way I run things,you can get the hell out." Informed that Devine had not yetreported to work, he said, "Well, get out of here. WhenConnie comes in, I want to see all of you again." A fewminutes later Connie arrived, and all four clericals reenteredCasey's office. He asked Connie if she knew what had goneon, and she said, "yes, I think so." He asked if she realizedthat, ifMelanie was made office manager, "she would fireyou if she found you reading magazines . . . on Companytime." She answered, "yes, Mr. Casey " As he started toaddress Debbie, Melanie interjected that the girls had previ-ously discussed these requests and knew she was coming into talk with him. He directly inquired of Sharon and Conniewhether Melanie was speaking for them, and they individu-ally responded in the affirmative. Debbie (this witness) saidshe was speaking for herself and asked him, "Mr. Casey,can't we talk about this, can't we try to compromise?" Hisresponse that Melanie had come in this morning and "de-manded" was promptly contradicted by Debbie, who statedshe had been standing outside his office and Melanie had"demanded nothing." Then he pointedly told them "if yougirls don't like the way I run things around here, you canjust get the hell out and don't use me for a reference." Asindicated in other testimony, Melanie retorted that they didnot want his recommendations. They proceeded back totheir desks to gather their personal things and depart thepremises. The phone rang, normally heard in all the officesStill close to Casey's open door, Melanie called out, "Don'tpick it up. You've been fired." Before leaving the building,the four clericals as a group stopped in to bid their good-byes, among others, to Giegel, Hess, and Brenza. In thetestimony of these officials, no questions were raised normention made of the reasons for this sudden departure.According to Giegel, the girls merely said they had clearedout their desks and were leaving.Casey gave the version, in essential part. On June 6, firsttalking to Melanie alone, he said he had not had a chanceto make a decision, but had come to certain conclusions. Onthe request that Melanie be made office manager, he indi-cated she had many absences for reasons other than vaca-tion time. Turning to him, she stated, I demand an answerimmediately to these questions." He asked her what sheintended to do if he did not give an answer immediately. Shesaid, "We intend to quit,"-specifying all of the girls. Short-ly thereafter, when the four clericals reported to his officeas instructed, he told them of Melanie's statement that theywere going to quit if he did not give an immediate answerto their requests. Then he asked them individually whetherMelanie was speaking on their behalf. Each confirmed thisfact.Whereupon he told them, "Girls, you may leave," anddo not ask anybody in this firm for recommendations.Casey and Giegel could not recall having heard Melaniecall out, "Don't answer the phone. We have been fired " Ifind it most likely that Casey and Giegel did hear this loudlyexpressed reaction of Melanie (at the ringing phone), andfind in any event that Respondent was aware of it at thistime, directly or through other officials within earshot. Ofcourse,Melanie's own statements or conception that thefour girls had just been fired does not establish the fact ofthe issue. But it does at least indicate clear notice to Respon-dent that such was the employees' apparent interpretationof Casey's remarks to them in his office.' It is also curiousthat in their farewell visits with Respondent's executives,demonstrating the sudden deprivation of the entire clericalstaff, no reasons therefore were asked or discussed, normention made of the present and future intention of thesesecretaries with whom the officials were associated for longperiods of employment.Brenza, working at his desk, could hear all or portions ofthe clerical conversations in Casey's office. It is sufficientthat he ultimately testified he could not recall what was saidon the subject in issue of resignation versus discharge. Hesstestified he heard emanating from Casey's office a femalevoice, which he could not identify, saying the words, "Iquit," or "we quit " This is all he recalled, as his listeningwas diverted when he became involved in a continuoustelephone conversationAt 9.30 a.m., Casey came to Hess'office and told him the girls had quit. Giegel knew thebackground of the secretaries' grievances. He stated heheard the expression in Casey's office of "leaving or quit-ting"; he was not sure On the matter in question, there isa vast difference between the two single words he retainedin his testimony. I regard such testimony by Hess and Gie-7 It is not necessary to consider the legal implication of ares gestaeutter-ance by Melanie in the contemporaneous circumstances and context of thedisputed conversations in Casey's office 146DECISIONSOF NATIONALLABOR RELATIONS BOARDgel as too fragmentary and dubious to serve as corrobora-tion of Casey. In my opinion,it isimplausible to any pru-dent experienced business mind that four employees,constituting an entire office staff, would at once withoutprior plan, decide permanently to resign their employ-ment-especially in the present circumstances. Further per-suasion for the version of the office clericals stems from theevidence of what transpired in the ensuing days, brieflydescribed below, which reflects an adamancy and arbitrari-nessconsistent with the testimony of Hart and Melanie.Also noted, for example, is Hart's reasonable question thatmorning of June 6-"can't we talk about this, can't we tryto compromise?"-which was summarily rejected.I am convinced that the four clericals were reasonably ledto believe they were discharged on the morning of June 6.Itwas therefore clearly incumbent on Respondent, if it didnot intend such an effect, overtly to clarify and remove theimplication that these clericals had indeed been dis-charged.' Almost contemporaneously and thereafter, it hadample opportunity but made no attempt to talk to any ofthese employees, even though beginning June 7 specificrequests were made of Casey to permit the clericals to comeinto the plant merely to discuss the matter with him. It wasplain for all to see early the very next morning, June 7, thatthe four clericals were outside the plant, scarcely displayingan attitude of having voluntarily decided to sever employ-ment relations with Respondent. In light of all these events,I reach the conclusion that (Melanie) Casey, Hart, and Mc-Goughey 9 were directly or constructively discharged byRespondent on June 6 for the unlawful reason that theywere engaged in the protected concerted activities of at-tempting to present legitimate grievances to Respondent.10The complaint allegations that Respondent thereby violatedSection 8(a)(I) and (3) of the Act are sustained.It is quite clear that the clericals had not resigned. Consid-eration, therefore, need not be given to General Counsel'ssubordinate contention that the same clericals, as new appli-cantsfor existing vacancies, were discriminatorily deniedemployment upon their later "unconditional" request toreturn to work. However, an alternate theory exists withinthe framework of the complaint and supported by the re-cord that, in any case, the four clericals had concertedlyceased work on June 6 as a continuation of their protectedactivities, that they had made known to Respondent onJune 7 their desire to resume work, and that Respondentrefused to allow their return. On this basis, the results andremedy would be the same as in my finding in the precedingparagraph, diminished only by a small difference in back-pay for the three named discriminatees.D. Pertinent Subsequent EventsOn June 7, about 7:45 a.m., the four clericals were togeth-er outside the plant entrance. The testimony is conflictingwhether they were actually picketing or carrying signs thatmorning, or beginning on the following day.11 It may bes Eg,Precision Tool and DieMfg,Co,205 NLRBNo 66 (ALJD)Devine is not named in the complaint10E g,B&P Motor ExpressIncorporated,171NLRB 1289 (cited byGeneral Counsel)accepted that Respondent's production employees arrivingfor work on June 6 became aware of a controversey involv-ing the clericals and refused to enter the plant. Bill O'Day,the shop steward, asked the clericals if they were willing toreturn to work, each answering in the positive. O'Day en-tered the plant, about 8 a.m., and told Casey the men re-fused to work because the girls were picketing. He askedCasey if he would consider bringing the girls back so thatthe men could go to work. Casey's answer was "No!" Caseycalled Homer Leacock, president of Local 643, at his placeof employment with another company. In this conversation,Leacock indicated that the clericals had given the Unionauthorization to represent them, which was then under con-sideration by the Union as to procedure. Leacock came tothe plant early that morning. In an initial conversation,Casey told him the girls had quit the day before, that their"picket line" was interfering with the plant employees, thatthe Union had a no-strike contract with Respondent, andthat Leacock should promptly get the men back to work.Leacock then spoke to the clericals outside, and was giventheir account of the affair-they were fired. Melanie askedLeacock to talk to Casey to see whether he would let themcome back, allowing the problems of the clericals to bedeferred for a future time. Leacock and O'Day reenteredand met with Casey, together with other company offi-cials.12 A major subject was the sympathy strike of the pro-duction employees, who were represented as ready to returnto work if Casey would talk to the girls. Leacock crediblytestified he stated the girls were willing "to come in uncondi-tionally at this point," and "we can discuss their problemsat some future date." Casey replied, "No." On June 12, aletter prepared by the Union and signed by all four clericals,was received by Respondent, viz:We the undersigned office employees of DuquesneElectric andManufacturing Company hereby makeapplication for unconditional reinstatement of our po-sitions.Respondent failed to respond. While not directly material,Iagree with General Counsel's conclusion on the evidencethat the clericals were not permanently replaced as of June12.Nor were they on June 7,13The foregoing facts sufficiently complete the picture. Asearlier alternatively decided, the clericals remained employ-ees on June 7 on the theory, in any event, that they wereengaged in a protected cessation of work. And I find and11A variety of signs were displayed by the clericals in front of the plant,e g. "Management threw us out", "Rebuild communications,not work","No way, R J ", "We're overworked and underpaid", "I am significant"The production workers' strike lasted 2 weeks In the latter stage, the "Na-tional Organization for Women" became involved and carried placards simi-lar to those of the clericals12Giegel, Neer, and Frank Rose, plant superintendent^3Respondent argues that Hart should be discredited on the grounds thatHart testified that she and Melanie were at the bank together while each ofthem was cashing Respondent's final paycheck,that Hart alone composedthe language on the check endorsement (to the effect that she was fired); andthat neither she nor Melanie consulted with each other as to the particularwords used (which appear to be identical) Conceivably a good explanationexistsOn such a peripherally minor item, I will not discredit Hart and theentire corroborated version of the clericals-a result which Respondentseeks DUQUESNE ELECTRIC147conclude that, on June 7, the Union conveyed to Respon-dent what was tantamount to an unconditional request ofthe clericals to return to work, and that such request wasunlawfully refused by Respondent.IV THE REMEDYSection 8(axl) of the Act.5.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Upon the abovefindings of fact,conclusions of law, andthe entire record in the case,and pursuant to Section 10(c)of the Act,I hereby issue the following recommended:Having found that Respondent engaged in certain unfairlabor practices, I shall recommend that itceaseand desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. A broadcease-and-desistorder appears warranted, particularly by reason of the dis-criminatory discharges which go "to the very heart of theAct." 14It has been found that Respondent discriminatorily dis-charged Melanie R. Casey, Debbie Hart, and Sharon Mc-Goughey. It will therefore be recommended thatRespondent offer these employeesimmediateand full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, and make themwhole for any loss of earnings suffered by reason of thediscrimination against them, by payment to them of a sumof money equal to that which they normally would haveearned, absent the discrimination, less net earnings duringsuch period, with backpay computed on a quarterlybasis inthemanner established in F.W.Woolworth Company,90NLRB 289. Backpay shall carryinterestat the rate of 6percent per annum, as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716. It will be further recommended thatRespondent preserve and, upon request, make available tothe Board all payroll records, social security records, time-cards, personnel records and reports and all other recordsnecessary and useful to determine the amounts of backpaydue and the rights of reinstatement under the terms of theserecommendations. 'Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discharging Melanie R. Casey, Debbie Hart, andSharon McGoughey on June 6, 1973, for engaging in pro-tected concerted activities for their mutual aid and protec-tion, and additionally to discourage membership in theUnion, Respondent has engagedin and is engaging in un-fair labor practices within the meaning of Section8(a)(1)and (3) of the Act.4.By the foregoing conduct interfering with, restraining,and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within themeaning of14N.L.R.B. v. $xpress Publishing Company,312 U.S. 426 (1941);N L.R.B.v.EntwistleManufacturing Company,120 F.2d 532 (C.A. 4, 1941).ORDER15Respondent,Duquesne Electric andManufacturingCompany, Pittsburgh, Pennsylvania, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Terminating or otherwise visiting any reprisalsagainst employees because they engage in concerted activi-ties for their mutual aid and protection within themeaningof the Act.(b)Discouraging membership in International Union ofElectrical, Radio and Machine Workers, Local 643, AFL-CIO-CLC, or in any other labor organization, by discharg-ing employees, or in any othermannerdiscriminating inregard to hire or tenure of employment, or any term orcondition of employment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedin Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)OfferMelanie R. Casey, Debbie Hart, and SharonMcGoughey immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings, in the manner set forth in "The Remedy"section of the Decision of the Administrative Law Judge.(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records, as set forthin the "The Remedy" section of the Decision of the Admin-istrative Law Judge.(c)Post at its Pittsburgh, Pennsylvania, plant, copies ofthe attached notice marked "Appendix." 16 Copies of saidnotice, on forms provided by the Regional Director forRegion 6, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof, in conspicuousplaces, and be maintained for 60 consecutive days.Reason-able steps shall be taken to ensure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, whatsteps Re-spondent has taken to comply herewith.15 In the eventno exceptionsare filed as provided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall,as providedin Sec. 102.48of the Rules and Regulations,be adopted by the Board andbecome itsfindings,conclusions,and Order, and all objections thereto shallbe deemedwaived for all purposes16 In the event that theBoard'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing an Order ofthe National LaborRelations Board."